DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive.  Applicant first argues that the combination of Kildea (US 6315298) in view of Wilcox (US 4500098) is improper because Kildea teaches away from the type of seal that Wilcox provides.  The Examiner respectfully disagrees.  Applicant cites to Kildea col 1 lines 25-44 which discuss a particular type of cover plate seal, which Kildea is improving upon.  Yet the seal from Wilcox is a wire/rope style seal and not a cover plate seal as is being discussed in that portion of Kildea, and the type of seal that Wilcox teaches meets the requirements of a seal that Kildea needs, in that it is capable of withstanding the high temperatures of the engine (Col 2, lines 1-5).  That the seal can deform to fit the space that is needed to be sealed (Col 2, lines 6-9).  Further that as the engine heats up and rotates at higher speeds the seal will expand to adjust to the relative movement and expansion of the parts to maintain the seal (Col 2, lines 24-32).
Applicant further argues on page 8 of the Response that the proposed combination is improper because Kildea teaches the thin sheet metal seal and it would not have been obvious to a person of ordinary skill to replace it with the seal of Wilcox.  The Examiner respectfully disagrees.  Applicant only provides a conclusory statement as to why a person of ordinary skill in the art wouldn’t combine the two references in spite of the fact that many of issues that Kildea was looking to address are also addressed and answered by the seal of Wilcox.  Furthermore, the Examiner provided a motivation for the references to be combined in the prior office action.
Next, Applicant argues that the shape of the seal from Kildea and its reaction under rotational force is not taught or suggested by Wilcox.  The Examiner respectfully disagrees.  Applicant first points to the U-shape of the seal from Kildea as something that Wilcox cannot replace.  The seal from Wilcox is merely replacing the seal from Kildea, and the groove that the seal goes in remains.  Wilcox teaches that its seal can conform to the contours of the cavity that the seal is to be placed in (Col 2, lines 6-9), so the seal of Wilcox would be easily be able to form a U-shape since that is the space that the seal is placed in.  Applicant next argues that the seal from Kildea when undergoing centrifugal forces splays out and seals the gap between components, and that Wilcox does not teach this feature.  Wilcox actually explicitly teaches that under rotational forces the seal will expand out to fill the contours of the space and seal between the components (Col 2, lines 24-32).  The seal of Wilcox teaches all of the necessary features and functions for a person of ordinary skill in the art to be motivated to replace the sheet metal seal of Kildea with the seal of Wilcox.
In regards to Applicant’s arguments to claims 16-18 on pages 9-10 of the Response, those claims are newly amended and the rejections will be updated below to address the new limitations.
In regards to Applicant’s arguments to claim 20 on pages 10-13, those arguments were addressed above, and hold true for claim 20 as well.
Claim 12 still depends from rejected claim 1.
The newly added claims will be addressed in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kildea (US 6315298) in view of Wilcox (US 4500098).
Regarding claim 1, Kildea teaches a rotor assembly for a piece of rotational equipment (Col 1, lines 5-8), comprising: a rotor disk (16) configured to rotate about a rotational axis; a rotor blade (20) including an airfoil (Fig 1), a platform (32) and a mount (36) attaching the rotor blade to the rotor disk; and a seal element (10) seated in a groove of the rotor disk (12), the seal element configured to sealingly engage the platform and the mount (Figs 2 and 3).
Kildea does not explicitly set forth the seal element comprising a rope seal element or a wire seal element.
Wilcox teaches a rotating assembly (10), that has a seal element (68), that is a rope seal element (abstract) or a wire seal element (abstract) that is used to improve the sealing capability of the seal in co-rotating opposed surfaces of a turbine blade (abstract).
The substitution of one known element (the rope/wire seal element as shown in Wilcox) for another (the seal element from Kildea) would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the rope/wire seal element shown in Wilcox would have yielded predictable results, namely, an improved seal between co-rotating components.
Regarding claim 2, Kildea teaches the mount includes a root (Fig 3, fir tree part) and a neck (Fig 3, part above fir tree); and the seal element is configured to sealingly engage the neck (Fig 3).
	Regarding claim 3, Kildea teaches the seal element is configured to radially abut against the platform (Fig 3); and laterally abut against the mount (Fig 2).
Regarding claim 4, Kildea teaches the rotor disk includes a lug (Fig 3) and a slot (15) partially formed by the lug; the mount is seated within the slot (Fig 3); and the seal element extends laterally across the lug (Fig 3).
Regarding claim 14, Kildea teaches an inner surface of the platform extends radially inwards (Fig 1) as the inner surface extends from a lateral distal edge of the platform to the mount (Fig 3); and a lug surface of the rotor disk follows the inner surface (Fig 3).
	Regarding claim 15, Kildea teaches the rotor blade comprises a compressor blade ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) MPEP 2114(II)).
Regarding claim 16, Kildea teaches a rotor assembly for a turbine engine (Col 1, lines 5-8), comprising: a rotor disk (16) configured to rotate about a rotational axis, the rotor disk including a first lug (Fig 3, lug on left), a second lug (Fig 3, lug on right) and a slot (15) laterally between and formed by the first lug and the second lug; a rotor blade (20) including an airfoil (Fig 1), a platform (32) and a mount (36) seated within the slot; and a seal element (10) arranged axially along the first lug (Fig 3) configured to at least partially seal a gap (Fig 3) between the first lug and the platform; and at least partially seal a gap between the first lug and the mount (Fig 3).
Kildea in view of Wilcox do not explicitly set forth a plurality of seal elements arranged axially along the first lug.
	However, it has been held that “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04(VI)(B).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the invention to have a plurality of seal elements arranged axially along the first lug.
	Regarding claim 17, Kildea in view of Wilcox teaches the plurality of seal elements comprise a first seal element (Wilcox - 68), and the first seal element is configured as an elongated compliant seal element (Kildea - Col 3, lines 8-25, Wilcox – Col 2 lines 6-32).
Regarding claim 18, Kildea in view of Wilcox teaches the plurality of seal elements comprise a first seal element (Wilcox - 68), and at least a portion of the first seal element extends laterally along an inner surface of the platform (Kildea - Fig 3).	
Regarding claim 20, Kildea teaches a rotor assembly for a turbine engine (Col 1, lines 5-8), comprising: a rotor disk (16) configured to rotate about a rotational axis, the rotor disk including a first lug (Fig 3, lug on the left), a second lug (Fig 3, lug on the right) and a slot (15) laterally between and formed by the first lug and the second lug; a rotor blade (20) including an airfoil (Fig 1), a platform (32) and a mount (36) seated within the slot; and a seal element (10) extending laterally along the first lug and located radially between the rotor disk and the platform (Fig 3).
Kildea teaches the rotor assembly having all the recited structure, but which differs from the claimed device in that the seal element is a rope seal element.
Wilcox teaches a rotating assembly (10) that has a seal element (68) that is a rope seal element (abstract) that is used to improve the sealing capability of the seal in co-rotating opposed surfaces of a turbine blade (abstract).
The substitution of one known element (the rope seal element as shown in Wilcox) for another (the seal element from Kildea) would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the rope seal element shown in Wilcox would have yielded predictable results, namely, an improved seal between co-rotating components.
Regarding claim 24, Wilcox teaches the seal element is configured as a rope seal element or a wire seal element (68).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kildea in view of Kopmels (US 2013/0187307).
Kildea teaches the rotor assembly having all the recited structure, but which differs from the claimed device in that the seal element comprises a polymeric material.
Kopmels teaches a rotating assembly (abstract) that has a seal element (20) that is a polymeric material ([0009]) that allows less precise part alignment while still being able to seal a gap between the respective parts ([0009]).
The substitution of one known element (the polymeric seal material) for another (the seal element from Kildea) would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the polymeric material shown in Kopmels would have yielded predictable results, namely, allowing less precise part alignment while still being able to seal a gap between the respective parts.
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the additional structural limitations set forth in claim 21 are not taught nor suggested by the cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745